STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                             NO.   2021    KW   1539

VERSUS


LUCAS      RODDY                                                     FEBRUARY      25,   2022




In   Re:         Lucas        Roddy,     applying   for                writs,              23rd
                                                          supervisory
                 Judicial           District  Court,    Parish  of  Ascension,              No.
                 14, 222.




BEFORE:         WHIPPLE,           C. J.,   PENZATO AND   HESTER,   JJ.


        WRIT     DENIED.


                                                    VGW

                                                    AHP
                                                    CHH




COURT      OF APPEAL,         F    RST    CIRCUIT




        DEP     Y   C   ERK OF       COURT
                F   R   THE       COURT